Title: To John Adams from Mercy Otis Warren, 7 August 1807
From: Warren, Mercy Otis
To: Adams, John



(Lettr 4th)Plymouth, Ms. August 7th. 1807.

I know not how to satisfy the demands you make upon my time and patience without entering into discussions, which, at this late day, I have no wish to call up. Yet the chain of your illiberal criticisms still kept up in your subsequent letters, obliges me, however reluctantly, to pursue my remarks. I shall, therefore as leisure permits, attend to most of your paragraphs, exclusive of the labored details relative to foreign Ministers and their Commissions, and several other circumstances with which I thought I had little to do, and never have much attended to.
I cannot investigate the motives that have induced you to copy and forward to me your Diplomatic Commissions, and a detail of transactions in the course of negotiations which I never thought myself obliged to retrace, when writing a general and concise narrative of American affairs through the Revolution.—It is not necessary to recur to the style or tenor of your Commissions, to convince me or the world, that your countrymen had a very high opinion of your abilities and integrity, nor had they any reason to suspect there would ever be any deviation in You, from the republican system which they early adopted, and in which, they in general still persevere.—Perhaps yourself, or some other historian may in future, more particularly inform the world, though perhaps not more truly, relative to many diplomatic circumstances too intricate for me to develope, and which no other historian has yet brought forward.
I do not see that the mention of Mr Jay’s appointment to Madrid, or the appointment of any other Gentleman abroad, could be construed a neglect of you. I had some general knowledge of the appointment of foreign Ministers, and I have had the presumption to name them when I thought it necessary, and to speak of them as I thought their merits or demerits required.
It is true, I have also mentioned Mr Laurens’s being commissioned to the Dutch Republic, but from the concise mode of narration which I had prescribed, I never thought myself obliged to enter into all the political, aristocratic, or popular disputes that had occupied the Seven United Provinces from the Establishment of the House of Orange to the present day, nor to define the features of their Government with such precision, as to decide whether, in the strictest sense, they leaned most to Republicanism or to Aristocracy. It was enough for me that from my earliest youth, I had heard them denominated the Dutch Republics in conversation or in writings, either diplomatic, commercial, or historic:—and you make use of the same term yourself in your Letter to Congress of August 4th 1779, when you speak of “the means by which the two Republics arrived at Independency.”—Yet, in a late letter to me, you have said, “the Dutch Nation have no idea of any republic, but an Aristocracy.”
I have never designed to record any history of their “Uproars,” as you stile them when you speak of their dissensions:—these things were totally irrelevant to my own plan, which was only to give a general sketch of the state of parties and the  effects upon the Dutch Republic of the dismemberment of the American Colonies from Great Britain.
You presume however, to say that “Mrs Warren has in her History manifestly countenanced, encouraged, and flattered the falshoods and slanders, which popular prejudices always engender.”—You proceed with very severe animadversions through the letter. Yet I am very glad you have found any one thing in the History you are striving to traduce that has made you feel good-natured enough to smile. What operated on your risible faculties you say, was Mrs. Warren’s assertion, that “Mr. Adams’s manners and habits were more assimilated to the Dutch than to the French Nation.”—This was no “satirical sneer.”—she thought it true then.—she thinks it so still;—and why not?—You have observed in one of your letters, that you “love the Dutchmen with all their faults. There is a strong spirit of liberty among them, and many excellent qualities.”—That nation is generally characterized as of a more grave and solemn cast than the French;—their manners might therefore be properly contrasted with the levity of Frenchmen. But I shall make no further comment on the similarity or dissimilarity of manners;— I only observe, that no Frenchman would so frequently, and in such rude language as Mr Adams has used, give the direct lie to a lady,—possibly a Dutchman might if he was convinced it was much for his interest.
I leave the Dutch Republic and their affairs for the present, after observing that I did not know the form of Mr Laurens’s Commission no more than yourself, until I had consulted the private journals of Congress which you ought also to have done before you declared that you never knew Mr. Laurens had any Commission, or that you knew nothing about it.—If you will take the trouble to look over the private Journals of Congress for the autumn of 1779 you will there find that Mr Laurens was not only appointed an Agent to negotiate a loan of money but that he was vested with a Commission couched in as respectful, honorable, & confidential term as had been expressed to any diplomatic character & was fully empowered to negotiate a treaty of amity & commerce with the United Provinces of the Low Countries—After you have done this you will surely acknowledge that this Gentleman was invested with ample power to transact the most important affairs at the Hague.—In consequence of his unfortunate capture, you repaired to Holland where your negotiations did you much honour, and when it was recorded by Mrs Warren, she thought it was done in so just, correct, and gratifying a manner that Mr Adams, with all his suspicions, would never complain of either partiality, malignancy, or want of veracity.
“The copious stream of Mrs. Warren’s historical eloquence,” on which you observe page 176.Vol. 3d appears to have excited your resentment without the smallest foundation. I am ready to answer to every Query relative to this offensive page. In the first place I reply, that the assertion that Mr Adams enjoyed himself better while residing in the Dutch Republic than he had done before is founded on your own letters to General Warren, to myself, and to others. After which I have introduced a very complimentary sentence to Mr Adams of which he takes no notice.—
I have next asserted that Mr Adams’s genius was not altogether calculated for a Court Life, &c. You petulantly ask “how does Mrs. Warren know this?—and who was her informer?”—She needed no informer—she had been acquainted with Mr Adams herself for near thirty years—she knew his plain manners and unpolished habits were not altogether calculated for a Court Life, without having entered herself into the conviviality and gaity of Parisian taste, and ventured to add from the sources above mentioned that in France he was never happy. I have no objections, Sir, to your publishing in your own time, the reasons why you were “not beloved by your venerable colleague Dr. Franklin.”
The thwartings of the Minister, the Count de Vergennes, and the vexation and complaints you have uttered against him as well as the Doctor would make a considerable pamphlet from your own letters now lying in my cabinet. I did not deny that either of these circumstances was “the greatest glory of your life” as you yourself affirm.—
You go on thus,—“Your idols Mrs Warren will not have their worship increased, if you force me to expose them naked.”—When I can devise who you can possibly mean by “my idols,” I may say something to that—If there has ever been any American in France to whom I paid too much devotion it was to yourself, and if this idol should expose himself naked, the undue worship that has been paid to him by others might decline.
Where I have observed that you had been ridiculed by the fashionable and polite, as deficient in the je ne sais quoi, I did not say that Dr Franklin, Mr Jay, or any other of the American Ministers were possessed of all the graces required by Chesterfield, nor have I said whether they were or were not ridiculed, nor how much they deserved it.
Your allegations Sir, with regard to Yourself, are sometimes very contradictory;—this may be owing sometimes to the warmth and sometimes to the frigidity of your temper, in which there is certainly a commixture, or you could not at one time boast that you went on as smooth as oil, without enmity, jealousy, or hatred, from any man or woman in France,—at another, chagrin and disgust from such causes appear in various portions of your Letters to your confidential friends.—
In one page you say you was never ridiculed by any one person in France;—that it was the “Grand Franklin” on whom all the ridicule fell, and on whom the satirists of France exercised their wit;—in the next you ask, “Was there a King or a Priest in Europe or a Noble or a Magistrate, who was not ridiculed?—Was there a faithful husband or a chaste wife in France who was not ridiculed?—I know not.”—
To what shall such glaring inconsistencies be imputed?—The world must account, and not I, for your paroxysms of rage, which frequently burst forth in the most indecent epithets, even towards your Correspondent, who has been treated from her youth to nearly the age of fourscore, with every mark of delicacy, respect, and affection, by every worthy character with whom she has been acquainted,—and she has seldom associated with any one who did not deserve the same returns of kindness and consideration from herself.—
I need not adduce any other proofs of your fall from decency and dignity, than to remind you of your own details, particularly the dirty story of the Duchess of Polignac’s Pot de Chambre, and the still more obscene anecdote of a figure handed round a table, at a convivial feast where you were a guest. On which you observed yourself that “a Lady of Towncoro cannot fail to blush” at your indecent recital.—
These things are sufficient to lead me to wish to close this correspondence, lest it should again cause a blush in the face of age, though not for herself, yet for Mr. Adams, who with his abilities and apparent regard to moral obligation, should put such proofs into my hands that he is capable of the lowest and most affrontive ribaldry to a Lady who for many years he addressed not only in the most respectful but even adulatory stile.—He certainly must have forgotten that he once thus addressed the same Lady—
“Madam,“I remember that Bishop Burnet, in a Letter he once wrote to Lady Rachel Russell, the virtuous daughter of the great Southampton, and unfortunate wife of Lord Russell, who died a martyr to English Liberties, says—‘Madam, I never attempt to write to you but my pen, conscious of its inferiority, falls out of my hand.’—The polite prelate did not write to that excellent Lady in so bold a figure with half the sincerity that I could apply it to myself when writing to Mrs. Warren.”—
The above and many other Letters of the same style and tenor, are deposited where they may be brought into use if necessity should require it in some future day.
It is not strange that Mr Adams’s diffidence and trepidation should have worn off by time, but, it is wonderful, that he should have lost all sense of decency and politeness due to the sex, even where there is no friendship, by a temporary residence in the polite school of European Courts.—But as this is proved by his Letters from the eleventh of July through all his subsequent pages, I am under the painful necessity of continuing to remark on his affrontive paragraphs.
In yours of August 3d, You have told Mrs Warren that she “has exposed herself to eternal ridicule by her very Ladylike insinuations and assertions.”—Must not this be very alarming to an author, as well as to a woman of sensibility or delicacy?—On what point of ridicule would Mrs. Warrens character stand, were she to write her history over again, and correct her errors, as you seem to wish her to do, by contradicting her former assertions?—She must tell the world that Mr Adams was no Monarchist,—that he had no partiality for the habits, manners or Government of England;—that he was a man of fashion—that his polite accomplishments rendered him completely qualified for the refinements of Parisian taste;—that he had neither frigidity nor warmth of temper;—that his passions were always on a due equipoise;—that he was beloved by every man, woman, and child in France;—that he had neither ambition nor pride of talents;—and that he “had no talents to be proud of.”—That he was never hated by courtiers and partizans, or thwarted by the Count de Vergennes, but that this minister and himself were always on the most cordial terms;—that he was a favorite of the Administrators of the affairs of France, that they loved him for his yielding, compliant temper and manners. That he was always a republican, though he has asserted there was no possibility of understanding or defining the term republicanism.—That in France he was always happy;—that in England he suppressed the American insurrections by the Defence of their Constitutions;—that his writings suppressed rebellion, quelled the insurgents, established the State and Federal Constitutions and gave the United States all the liberty, republicanism, and independence they enjoy. That his name was always placed at the head of every public Commission,—that nothing had been done, that nothing could be done neither in Europe nor America without his sketching and drafting the business, from the first opposition to British measures in the Year 1764, to signing the Treaty of Peace with England in the Year 1783.—Mr Adams might indeed think this a very pleasant portrait, but I doubt whether the world would receive it as a better likeness than the one drawn in the “copious stream of Mrs. Warren’s historical eloquence” which appears to be so unacceptable to Mr Adams.—
I have it under your own hand that nothing was done either in England or France, but by your effort. You say in the letter before me, pages 12th “For the whole time I was in the Commission with Franklin and Lee, I did the whole business of it.—Luckily, I have in my possession the original Letter-Book of the Commissioners.—It is a folio and pretty full. Every Letter in it but two was written by my hand, and appears in my hand-writing. If Mrs Warren will make me a visit, I will show her this book.”—I have neither health nor inclination to make such a visit for such a purpose, but if Mr Adams will make me a visit, I will do all in my power consistent with conscience to soothe his wounded feelings and to restore his friendly disposition toward those with whom he ought never to have been at enmity.
When I revised my history for the press, which I often did, I aimed to make it a concise and just narrative of facts, and to give a correct and not a laboured detail of character. I had neither time, inclination, nor abilities to search all the diplomatic Commissions or Resolves of Congress, any further than was relevant to the concise sketch of character and events, the original plans of the work.
In these short personal sketches, I omitted many things that might have been said relative to yourself as well as to many, very many worthy characters who acted a noble part through the Revolutionary struggle. But, though I omitted very many things that might have been said, I do not recollect, to use your own expression, “upon my faith and honor,” I ever penned a line that I did not know or believe, upon very substantial grounds, to be literally and sacredly true. 
Mercy Warren